John A. Fogleman, Justice, dissenting. For over 30 years this court has accepted and applied a definition of waiver adopted in Sirmon v. Roberts, 209 Ark. 586, 191 S.W. 2d 824. We said: *** A definition of “waiver” found in the Corpus Juris citation [67 C.J. 291] is “ * * * the voluntary abandonment or surrender, by a capable person, of a right known by him to exist, with the intent that such right shall be surrendered and such person forever deprived of its benefits; or such conduct as warrants an inference of the relinquishment of such right, or the intentional doing of an act inconsistent with claiming it. Thus, ‘wavier’ occurs where one in possession of a right, whether conferred by law or contract, with full knowledge of the material facts, does or forbears to do something, the doing of which or the failure or forbearance to do which is inconsistent with the right or his intention to rely upon it.” See Keith v. City of Cave Springs, 233 Ark. 363, 344 S.W. 2d 591; Rush v. Smith, 239 Ark. 874, 394 S.W. 2d 613; Franklin and Reid v. State, 251 Ark. 223, 471 S.W. 2d 760; Ray Dodge, Inc. v. Moore, 251 Ark. 1036, 479 S.W. 2d 518; Griffith Lumber Co. v. Connor, 255 Ark. 623, 502 S.W. 2d 500. There is nothing in this definition or in our cases that requires the use of a different definition when an insurance company is alleged to have waived a right. The trial court and the majority have somewhere found evidence of a voluntary abandonment or surrender of a right known by the company to exist, with the intent that such right be surrendered and that it be forever deprived of its benefits. There certainly is no evidence of an express waiver. So, if there is a waiver, it must be implied. But there must be evidence of such conduct as warrants an inference of the relinquishment of such right, or the intentional doing of an act inconsistent with claiming it. Under the definition we use, before there can be waiver, the party charged must have full knowledge of the material facts. We pointed out in Sirmon that conduct relied upon to establish waiver must be carefully inspected and all evidence bearing upon the subject impartially scrutinized. See also, Ray Dodge, Inc. v. Moore, supra. Where is the evidence of conduct that warrants an inference that the insurance company voluntarily abandoned or surrendered its right? Or that it acted with full knowledge of the material facts? Even a microscopic examination of the abstract of the record and of the majority opinion does not reveal it. Nothing is shown except a state of confusion for which the company was in no way responsible, and to which its employees reacted in a normal, human manner, which, through the lenses of hindsight, does not seem perfect to the majority. Imperfection is typical of all human actions when viewed in retrospect. To say that the company’s employees could have looked in another direction for a clue to the mysterious payment instead of going in the direction they did is certainly not substantial support for finding a voluntary and intentional abandonment or surrender of á right, or an intentional doing of an act inconsistent with the right, or that the employees had full knowledge of the material facts. The employees of the insurance company had nothing whatever to do with the creation of the mystery with which they were confronted or the confusion with which they were confounded. Even-handed justice calls for a reversal of the judgment in this case. I am authorized to state that Mr. Justice George Rose Smith joins in this opinion.